Citation Nr: 1210446	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  10-27 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1953 to August 1957.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied service connection for tinnitus.  In that same decision, however, the RO granted service connection for hearing loss.  The Veteran subsequently relocated and jurisdiction of his claim was transferred to the RO in Montgomery, Alabama, which certified his appeal to the Board.

The Board has since, in March 2012, granted the Veteran's motion to advance his appeal on the docket because of his age pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

Since, however, this claim for tinnitus requires further development before being decided on appeal, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board finds that another clarifying opinion from the March 2008 VA audiology examiner is needed to better address the Veteran's claim of having experienced recurrent tinnitus since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the U. S. Court of Appeals for Veterans Claims (Court/CAVC) determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).


In particular, when the Veteran was examined for compensation purposes in March 2008, the examiner indicated he did not review the claims file (c-file), so he may have been unaware that the RO already had conceded the Veteran's claim of noise exposure and consequent acoustic trauma in service from working as a jet engine mechanic without adequate hearing protection.  See the general remarks of a contemporaneously dated compensation and pension examination inquiry expressly making this concession.  This examiner merely noted the presence of tinnitus that reportedly initially had been noticed by the Veteran 10 to 15 years earlier, which was "insidious in onset."  The Veteran indicated his tinnitus was in both ears, so bilateral, and recurrent (intermittent), occurring two or three times per week and lasting 30 minutes.  In the resultant diagnosis, the examiner indicated the Veteran had a normal-to-severe sensorineural hearing loss in his right ear in the relevant frequencies of 500-4,000 Hertz and a normal-to-moderately-severe sensorineural hearing loss in his left ear in these frequencies.  See 38 C.F.R. § 3.385 (indicating hearing loss only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).

Later, in a June 2008 addendum, after being asked to also comment on etiology, this examiner reviewed the claims file and observed that, given the reported late date of onset of the tinnitus ("10 to 15 years ago" according to the Veteran), it is less likely than not due to noise exposure in the military.  Because, however, of the lack of frequency-specific hearing testing from his time in service or soon after, it was not possible for this examiner to rule out the presence of hearing loss at the time the Veteran left service because that was beyond the scope of a whisper test.  And since the Veteran had reported significant noise exposure while in service, and since the degree of his high frequency hearing loss present today is greater than expected for an average person of his age, his current hearing loss is at least as likely as not due to noise exposure in the military.

On the basis of this evaluating VA audiologist's opinions, the RO granted the claim for hearing loss in the August 2008 decision at issue, but denied the claim for tinnitus.

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  And since, by its very nature, it is inherently subjective, it is readily perceptible to even lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").  The Veteran therefore is competent to proclaim having experienced recurrent or intermittent tinnitus since the 10 to 15 years immediately preceding his 2008 VA compensation examination.  So if the VA compensation examiner apparently believes the Veteran should have experienced tinnitus longer (i.e., back to the noise exposure in service for there to be a relationship or linkage between that noise exposure in service and his tinnitus), there needs to be some discussion of the underlying medical rationale or basis for this conclusion and expectation.  The probative value of a medical nexus opinion is mostly determined by the discussion of the medical rationale of the opinion, not just from review of the claims file, although that, too, is important if it would reveal facts and evidence that could affect the underlying basis or outcome of the opinion.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008).

The essence of 38 C.F.R. § 3.303(b) is continuity of symptoms, not instead continuity of treatment for the symptoms.  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  And establishing continuity of symptomatology under § 3.303(b) is an alternative method of showing chronicity (permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Moreover, some medical treatises indicate the cause of tinnitus usually can be determined by finding the cause of the associated hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 178 (Anthony S. Fauci et al. eds., 14th ed. 1998).  In other words, both hearing loss and tinnitus often occur together and have the same cause, so same etiology.  

And in this particular instance, the Veteran already has been found to have bilateral sensorineural hearing loss on account of the noise exposure and consequent acoustic trauma during his military service.  This examiner therefore needs to address these additional issues in terms of how the tinnitus does not also have the same etiology, especially considering that service connection is permissible for disorders initially diagnosed after service when the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  So even accepting, as the Veteran has acknowledged, that he only initially experienced tinnitus some 10 to 15 years prior to his 2008 VA compensation examination, there still needs to be some discussion or explanation by the VA examiner as to why this is ultimately detrimental or fatal to the claim insofar as attributing the tinnitus to the noise exposure that concededly occurred during the Veteran's military service.

Once VA undertakes the effort to provide an examination in response to a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the appellant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  And see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one to in turn permit determining what weight to assign the doctor's opinion).  See, too, Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").


Accordingly, this claim for tinnitus is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  If still available, have the March 2008 VA audiology examiner, who already provided an addendum in June 2008, provide additional supplemental comment concerning the etiology of the Veteran's tinnitus.  Specifically, if there is an underlying medical basis for disassociating the tinnitus from the noise exposure VA already has conceded the Veteran experienced in service, while at the same time attributing his bilateral sensorineural hearing loss to this same source or cause, then the examiner needs to provide further discussion of the reasons and bases for accepting this linkage in the case of the hearing loss but denying it in the case of the tinnitus.  In other words, further discussion is needed as to why the Veteran's report of only a 10 to 15 year history of tinnitus when examined in 2008, in turn, is reason for necessarily disassociating his tinnitus from the conceded noise exposure in service.

To this end, the examiner should take note of and discuss the medical treatise evidence mentioned in this remand indicating the cause of tinnitus usually can be determined by finding the cause of the associated hearing loss.  Thus, since the Veteran's hearing loss already has been determined to be related to his military service, i.e., service connected, there must be explanation of why his tinnitus also does not have the same cause.  As an example, if there is a medical basis for expecting tinnitus to be evident closer or more contemporaneous to the time of the noise exposure in service, rather than, as here, much later (delayed onset), then it would be helpful to the Board if the examiner could cite to some medical authority for this proposition or, at the very least, provide some medical explanation.

To facilitate providing this additional comment, the claims file, including a complete copy of this remand, must again be made available to the examiner for review of the pertinent medical and other history and to ensure he addresses these additional points that need addressing.

If, for whatever reason, that examiner is no longer available to provide this additional comment, then have someone else comment that is equally qualified.  In this eventuality, however, the Veteran may need to first be reexamined.  But this is left to the designee's discretion.

Whoever is designed to provide this additional comment must discuss the medical rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination (including if another examination becomes necessary) and from information obtained from review of the claims file.

If the examiner cannot provide this requested opinion without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of the disorders remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he or she cannot comment on this determinative issue of etiology will not suffice. 

In the event another examination is needed, the Veteran is hereby advised that failure to report for this additional examination, without good cause, may have adverse consequences on this pending claim as it would require adjudicating his claim based on the evidence already in the file.  See 38 C.F.R. § 3.655.

2.  Then readjudicate this claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



